PER CURIAM.
After reviewing the transcript and record in this case we find that there was insufficient evidence to submit to the jury the issue of defendant’s guilt under G.S. 14-27.4. For this reason the judgment of the Superior Court is reversed and the charge against defendant dismissed.
In addition to the record on appeal, defendant has filed a motion for appropriate relief pursuant to G.S. 15A-1415, G.S. 15A-1417 and G.S. 15A-1418. The heart of this motion is the defendant’s contention that he was denied effective assistance of counsel in violation of the Sixth Amendment of the United States Constitution.
In light of our decision in the defendant’s previous assignment of error, we dismiss the defendant’s motion for appropriate relief.
*121The decision of the Superior Court is reversed and the charge against the defendant dismissed. Defendant’s motion for appropriate relief is dismissed.
Reversed.